Case 1:19-cr-00018-ABJ Document 275 Filed 01/31/20 Page 1of1

Leave to file GRANTED

.

Gerard Houser mate
; ) «iJackson Date

ot mn att 0b

(3| [2026

I-ch-018 (783)

 

January 28, 2020

The Honorable Amy Berman Jackson
United States District Court for

The District of Columbia

333 Constitution Avenue, NW
Washington, D.C. 20001

Re: Roger Stone Sentence
Dear Judge Jackson:

I am a resident of the Town of Guilderland, New York and have witnessed the
many violations of law conducted by Roger Stone. When he represented a candidate for
the NY governorship a number of years ago, he had printed a propaganda poster libeling
Warren Redlich who was running for the governorship under the Libertarian line. That
poster claimed that Redlich is a child molester and if seen on the street to call the police
immediately. Redlich for the safety of his family moved to Florida as he was afraid for
his wife and children. I am no fan of Redlich but am more concerned with the criminal
activity that ruins the lives of others.

Please throw the book at him. He deserves the maximum sentence and should be kept out
of the community of decent people.

Thank you

Sincerely,

f “
Je Aty J (neva
